Citation Nr: 0730849	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-27 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss, left 
ear.

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected type 
II diabetes mellitus.  

3.  Entitlement to an initial compensable rating for 
cholesteatoma, right ear.

4.  Entitlement to an initial compensable rating for 
perforated tympanic membrane, right ear.

5.  Entitlement to an initial compensable rating for hearing 
loss, right ear.  


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1967.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  


FINDINGS OF FACT

1.  The veteran's left ear hearing loss is not etiologically 
related to active service.  

2.  The veteran's erectile dysfunction is not proximately due 
to or the result of service-connected type II diabetes 
mellitus.  

3.  The veteran's cholesteatoma, right ear, is not manifested 
by suppuration or aural polyps.

4.  The veteran is in receipt of the maximum schedular 
evaluation for perforated tympanic membrane, right ear.

5.  The veteran's hearing is at Level III in his service-
connected right ear and at Level I in his non service-
connected left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss, 
left ear, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  The criteria for service connection for erectile 
dysfunction, claimed as secondary to service-connected type 
II diabetes mellitus, have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2007).

3.  The criteria for an initial compensable evaluation for 
service-connected cholesteatoma, right ear, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6200 (2007).  

4.  The criteria for an initial compensable evaluation for 
service-connected perforated tympanic membrane, right ear, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6211 (2007).  

5.  The criteria for an initial compensable evaluation for 
service-connected hearing loss, right ear, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection claims

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a) (2007).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

The veteran contends that he has hearing loss in his left ear 
as a result of continuous exposure to noise in the form of 
artillery, mortar, and rifles during service.  He asserts 
that this hearing loss began at the same time as the problems 
related to his right ear and, as such, should also be service 
connected.  See VA Form 21-526 received October 2002; VA 
Forms 21-4138 dated October 2002 and August 2006; January 
2007 statement in support of claim.  

The veteran's service medical records are devoid of reference 
to complaint of, or treatment for, left ear hearing loss.  
Upon his separation from active service, the veteran's ears 
were normal upon clinical evaluation, hearing in his left ear 
was 15/15 for both whispered voice (WV) and spoken voice 
(SV), and there was no indication that he claimed any loss of 
hearing in this ear.  See January 1967 report of medical 
examination.  

The post-service evidence of record includes statements from 
the veteran's siblings, who imply that the veteran did not 
have any loss of hearing in his left ear prior to service.  
See statements received September 2003 from S.J.C. and J.K.J.  
The post-service evidence also includes VA treatment records, 
mainly related to treatment he has received for his right 
ear, and several VA compensation and pension (C&P) audio 
examination reports.  

The veteran clearly exhibits hearing loss per VA standards in 
his left ear.  See e.g., VA C&P examinations dated May 2006 
(30 db at 500 Hz; 35 db at 1000 Hz; 45 db at 2000 Hz; 55 db 
at 3000 Hz; 70 db at 4000 Hz: speech recognition score of 90 
percent) and April 2007 (30 db at 500 Hz; 35 db at 1000 Hz; 
45 db at 2000 Hz; 60 db at 3000 Hz; 65 db at 4000 Hz: speech 
recognition score of 92 percent).  The examiner who conducted 
the May 2006 examination opined that the etiology of the 
veteran's left ear hearing loss could not be resolved without 
resorting to mere speculation.  The examiner's rationale was 
that there was insufficient information to resolve the 
question of etiology and date of onset of left ear hearing 
loss.  This is the only available opinion of record.  

The evidence of record does not support the claim for service 
connection for left ear hearing loss.  As an initial matter, 
although post-service evidence indicates that the veteran 
exhibits hearing loss per VA standards in his left ear, the 
earliest evidence showing the presence of the condition is 
dated decades after his separation from service, and there is 
no contemporaneous documentation of symptomatology between 
the time of service and these initial findings.  In addition 
to the span of time between the veteran's active service and 
the documentation and diagnosis of left ear hearing loss, his 
service medical records are devoid of reference to problems 
involving his left ear, to include evidence suggesting that 
his left ear hearing loss was incurred in service.  Moreover, 
there is no medical evidence establishing a link between the 
veteran's left ear hearing loss and service, and the VA 
examiner opined that there was insufficient information to 
address the question of etiology without resorting to mere 
speculation.  For these reasons, service connection for left 
ear hearing loss is denied.  

The veteran also contends that his service-connected type II 
diabetes mellitus has caused the development of erectile 
dysfunction.  See August 2006 VA Form 119; September 2006 
statement in support of claim; December 2006 notice of 
disagreement (NOD).  Service connection for type II diabetes 
mellitus was granted on a presumptive basis due to the 
veteran's exposure to herbicide agents in a January 2003 
rating decision.  The VA records associated with the claims 
folder are devoid of reference to treatment for erectile 
dysfunction; however, the veteran has submitted information 
to show that he is receiving medication for impotence or 
erectile dysfunction from VA.  

The veteran underwent a VA C&P genitourinary examination in 
January 2007, at which time his VA treatment records were 
reviewed.  He reported the gradual onset of lack of stiffness 
with erections, but denied that he had any treatment until he 
was started on medication in August 2006.  The veteran 
indicated that there was no effect from treatment and that he 
was unable to have vaginal penetration.  He denied any 
numbness or tingling of his hands and feet.  The veteran was 
diagnosed with erectile dysfunction and the VA examiner 
opined that he could not determine whether the erectile 
dysfunction was related to service-connected type II diabetes 
mellitus without resorting to mere speculation.  The 
examiner's rationale was that the veteran was diagnosed with 
type II diabetes mellitus in 2001 and was treated for 
diabetes with only lifestyle changes until 2002, at which 
time he was placed on a single oral agent with adequate 
control evidenced by HgA1-C in the 6 range since 2002.  The 
examiner noted a recent rise in glucose levels and HgA1-C  
(7.5) with new prescription medication in December 2006.  The 
examiner also noted that the symptoms of erectile dysfunction 
began gradually in 2006 with no effect from treatment, that 
the veteran's pedal pulses and genitourinary examination were 
normal, that an eye examination was negative for diabetic 
retinopathy, and that the veteran does not have any 
complaints of other peripheral neuropathy symptoms in the 
hands and feet.  

The evidence of record does not support the claim for 
entitlement to service connection for erectile dysfunction as 
secondary to service-connected type II diabetes mellitus.  
The Board acknowledges that the veteran was diagnosed with 
erectile dysfunction during VA examination; however, there is 
no medical evidence establishing that this condition is 
proximately due to or the result of service-connected 
diabetes.  In fact, the VA examiner could not provide an 
opinion regarding the etiology of erectile dysfunction 
without resorting to speculation.  In the absence of medical 
evidence definitively establishing that erectile dysfunction 
is proximately due to or the result of service-connected type 
II diabetes mellitus, service connection for erectile 
dysfunction on a secondary basis is not warranted and the 
claim must be denied.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

II.	Increased rating claims

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  

Consideration must also be given to whether a "staged" 
rating - that is, ratings at different levels for periods of 
time - is appropriate, as this appeal involves the initial 
ratings assigned for service-connected right ear hearing 
loss, cholesteatoma, and perforated tympanic membrane.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The record, 
however, does not support the assignment of different 
percentage ratings during the period in question for any of 
these disabilities.  

Service connection was granted for right ear post-operative 
cholesteatoma and right ear perforated tympanic membrane with 
noncompensable evaluations pursuant to 38 C.F.R. § 4.87, 
Diagnostic Codes 6200 and 6211, respectively.  Service 
connection for right ear hearing loss was granted with a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6100.  An effective date of October 8, 2002 
was assigned for each noncompensable evaluation.  See 
September 2004 and June 2006 rating decisions.  The veteran 
contends that he is entitled to compensable ratings for each 
disability as he has numerous problems with his right ear 
that together make it almost impossible for him to function.  
See October 2004 and August 2006 NODs.  

As an initial matter, the Board acknowledges the veteran's 
contention that he is receiving benefits from the Social 
Security Administration (SSA) in large part due to his ear 
disabilities.  See December 2006 statement in support of 
claim.  While the records obtained from SSA do include 
statements from the veteran regarding the difficulties he 
faces due to these disabilities, it appears that SSA found 
the veteran was entitled to disability benefits due to a 
primary diagnosis of osteoarthritis and a secondary diagnosis 
of diabetes mellitus.  See Form SSA-831-C3.  

38 C.F.R. § 4.87, Diagnostic Code 6200 (2007) provides the 
rating criteria for chronic suppurative otitis media, 
mastoiditis, or cholesteatoma.  A 10 percent evaluation is 
assigned for any of these conditions, or a combination 
thereof, during suppuration or with aural polyps.  In 
addition, separate ratings are to be assigned for hearing 
impairment and/or complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull, if 
present.  See 38 C.F.R. § 4.87, DC 6200, Note (2007).  

The evidence of record does not support the assignment of a 
10 percent rating under Diagnostic Code 6200 for the 
veteran's service-connected right ear cholesteatoma.  Though 
the veteran has reported occasional otorrhea (drainage) from 
his right ear, there is no evidence that he has had any 
suppuration or aural polyps.  Nor does the evidence of record 
support the assignment of separate ratings for any additional 
impairment, as there is no evidence the veteran has 
labyrinthitis, facial nerve paralysis, or bone loss of skull, 
and he has been assigned separate ratings for tinnitus and 
right ear hearing loss.  See VA records; VA C&P audio 
examination reports; May 21, 207 rating decision.  

38 C.F.R. § 4.87, Diagnostic Code 6211 (2007) provides the 
rating criteria for perforation of the tympanic membrane.  As 
noted above, the veteran's service-connected perforated 
tympanic membrane, right ear, is rated as noncompensable 
under these criteria.  A noncompensable evaluation is the 
only rating available under this diagnostic code.  
Consequently, the veteran is not entitled to an increased or 
compensable rating for this disability.  The Board has also 
considered the other ratings provisions for ear disorders.  
The veteran already receives ratings for right ear hearing 
loss (Diagnostic Code 6100) and right ear cholesteatoma 
(Diagnostic Code 6200); the other available ratings are not 
applicable to the instant case as there is no evidence the 
veteran's right ear exhibits chronic nonsuppurative otitis 
media with effusion (Diagnostic Code 6201), otosclerosis 
(Diagnostic Code 6202), loss of the auricle (Diagnostic Code 
6207), malignant and benign neoplasms of the ear (Diagnostic 
Codes 6208 and 6209), or chronic otitis externa (Diagnostic 
Code 6210).  Nor is there evidence of any peripheral 
vestibular disorders (Diagnostic Code 6204) or Meniere's 
syndrome (Diagnostic Code 6205).  See VA records; C&P audio 
examination reports.  

The Board will now consider whether an increased rating is 
warranted for the veteran's service-connected right ear 
hearing loss.  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
sensorineural hearing loss range from noncompensable (zero 
percent) to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hz).  See 38 C.F.R. § 4.85 (2007).  To evaluate the degree 
of disability for service-connected hearing loss, the rating 
schedule establishes eleven (11) auditory acuity levels, 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  See 38 C.F.R. § 4.85 and 
Tables VI, VIA, and VII (Diagnostic Code 6100) (2007).  If 
impaired hearing is service-connected in only one ear, as in 
this case, the non-service-connected ear will be assigned a 
Level I designation for hearing impairment in order to 
determine the percentage evaluation from Table VII.  See 
38 C.F.R. § 4.85(f) (2007).  

As noted above, VA C&P audio examinations were performed in 
May 2006 and April 2007.  During the May 2006 examination, 
the veteran's pure tone decibel threshold average in the 
right ear was 66.25 and his speech discrimination score was 
88 percent.  In April 2007, the veteran's pure tone decibel 
threshold average in the right ear was 61.25 and his speech 
discrimination score was 90 percent.  Under Table VI, 
38 C.F.R. § 4.85 (2007), the results rendered during both 
examinations correspond to Level III for the right ear.  As 
the veteran's left ear is not service-connected, a Level I 
designation has been assigned to determine the percentage 
evaluation from Table VII.  See 38 C.F.R. § 4.85(f) (2007).  
The applicable percentage rating for hearing impairment at 
Level III for the poorer ear (right ear) and Level I in the 
better ear (left ear) is zero under Table VII, 38 C.F.R. 
§ 4.85 (2007).  The veteran does not exhibit the exceptional 
patterns of hearing impairment described in 38 C.F.R. § 4.86 
(2007).  Based on the foregoing, a compensable rating is not 
warranted for service-connected right ear hearing loss.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
January 2003 rating decision that is the subject of the 
appeal involving service connection for left ear hearing 
loss, as the October 2002 letter that was sent to him did not 
contain all of the necessary information.  Nor was the 
veteran provided with notice of the evidence necessary to 
substantiate a claim for increased rating prior to the 
issuance of the September 2004 and June 2006 rating decisions 
regarding the noncompensable evaluations assigned for service 
connection for right ear hearing loss, cholesteatoma, and 
perforated tympanic membrane.  The veteran's disagreement 
with the initial ratings assigned for the various right ear 
disabilities stems from his NODs, which are subject to 
section 7105 procedures.  VAOPGCPREC 8-2003, 69 Fed. Reg. 
25180 (2004).  The Board is bound to follow this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  Moreover, each 
of these claims has been remanded on several occasions in 
order to effect compliance with the duties to notify and 
assist.  

Pursuant to the most recent remand in December 2006, and 
prior to the issuance of the rating decision that is the 
subject of the appeal involving service connection for 
erectile dysfunction, the veteran was advised of the evidence 
needed to substantiate his claims for service connection on 
both a direct and secondary basis, and of the evidence needed 
to substantiate his claims for increased rating; that the RO 
would assist him in obtaining additional information and 
evidence; of the responsibilities on both his part and VA's 
in developing the claims; and to send any evidence in his 
possession that pertains to the claims.  See September 2006 
and January 2007 letters.  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187.  These 
letters also provided the veteran with notice of the 
appropriate disability rating and effective date of any grant 
of service connection.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical and VA treatment 
records have been obtained, as were records from the SSA.  
The veteran was also afforded several appropriate 
examinations in connection with his claims.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for hearing loss, left ear, is denied.  

Service connection for erectile dysfunction, claimed as 
secondary to service-connected type II diabetes mellitus, is 
denied.  

A compensable rating for cholesteatoma, right ear, is denied.  

A compensable rating for perforated tympanic membrane, right 
ear, is denied.  

A compensable rating for hearing loss, right ear, is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


